 In the Matter ofHEINSHEIMERBROS. INC.andINDEPENDENT EMPLOYEESCOMMITTEEOF HEINSHEIMER BROS. INC.Case No. 2-R-6361.Decided July 2, 1946Mr. Irving Rosenfeld,of New York City, for the Company.Mr. Emanuel Tacker,of New York City, for the Independent.Mr. Abe Turner,of New York City, for the CIO.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon an amended petition duly filed by Independent EmployeesCommittee of Heinsheimer Bros. Inc., herein called the Independent,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Heinsheimer Bros. Inc., New York City,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert Silagi,Trial Examiner. The hearing was held at New YorkCity,on May 16,1946.The Company, the Independent, and Local 65, Wholesale andWarehouse Workers Union, CIO, herein called the CIO, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHeinshelmer Bros. Inc. is a New York corporation and maintainsits principal office and warehouse in New York City. The Companyis engaged in the wholesale distribution of millinerysupplies.Duringthe year ending April 30, 1946, the Company made purchasesexceeding$100,000 in value, of which approximately 80 percent was shipped to69 N. L.R. B., No. 28.253 254DECISIONS OF NATIONALLABOR RELATIONS BOARDits warehouse from points outside the State of New York. During thesame period, the Company sold and distributed millinery suppliesvalued in excess of $100,000, over 50 percent of which was shipped topoints outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIndependent Employees Committee of Heinsheimer Bros. Inc. isan unaffiliated labor organization, admitting to membership employeesof the Company.'Local 65, Wholesale and Warehouse Workers Union, is a labor or-ganization, affiliated with the Congress of Industrial Organizationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 12, 1946, the Independent requested recognition as ex-clusive bargaining agent for certain of the Company's employees.OnMarch 14, 1946, the Company refused to recognize the Independenton the ground that the CIO also claimed to represent these employees.Since October 1940, the CIO has represented the unit now soughtby the Independent, under successive collective bargaining contracts.On February 1, 1943, the parties executed a contract for a period of2 years, with a further provision that on February 1, 1945, and onFebruary 1st of each succeeding year, the contract would automaticallyrenew itself for a 1-year period, provided the expiration date occurredduring the "duration." 2On February 20, 1946, the CIO addressed aletter to the Company in which it stated :We are hereby notifying you that we desire to change and modifyour mutual Agreement which expired February 1, 1946.On March 6, 1946, the Company and the CIO held a conference todiscuss the CIO's request for (a) broadening the coverage of the con-tract so as to include clerical employees and department heads whohad previously been excluded from the unit; (b) an increase in theminimum wage rates; (c) a 30 percent general wage increase; (d)group insurance coverage; and (e) the establishment of extra holidays.'Contrary to the contention of the CIO, we find that the Independent is a labor oiganiza-zation within the meaning of the Act.2The pertinent clause of the contract reads as followsThis agreement...shall continue in force and effect for a period of 2 years fromthe date hereof ...If this agreement expires during the period of the duration, thenthis agreement shall be deemed automatically extended for a period of 1 vear andsuccessive periods of 1 year each thereafter if any such expiration date occurs duringthe duration,provided,however,that at the end of any such yearly expiration date theemployei and the Union shall meet to determine what, if any, wage adjustment thereshall be for the ensuing year . . . HEINSHEIMER BROS. INC.255The Company requested further time within which to consider themodifications requested by the CIO.On March 12, 1946, the Inde-pendent made its demand for recognition, whereupon negotiations be-tween the Company and the CIO ceased.The CIO argues that the word "duration," as used in the 1943 con-tract, was intended to cover the period from the commencement of theWar to such time as the War was officially terminated by Congressor the President; that consequently, by its terms, the 1943 contractwas automatically renewed on February 1, 1946, for another 1-yearperiod (inasmuch as the expiration date occurred "during the dura-tion") ; and that the contract, as thus automatically renewed, consti-tutes a bar to the instant proceedings.If, as the CIO contends, the contract was intended to be automat-ically renewable from year to year aslong asthe yearly expirationdate occurred before the President or Congress declared the War tobe atan end, the contract nevertheless would not be a bar.The con-tract makes no provision for its termination by either party at anytime during the "duration," but merely provides for automatic re-newal at yearly intervals until the War is ended. Inasmuch as thecontract is not terminable until after the "duration," it clearly is onehaving an indefinite term and, as such, cannot operate to bar a pres-ent determination of representatives.3Furthermore, assuming thatthe contract was renewed on February 1, 1946, for a definite 1-yearperiod, the parties subsequently entered into negotiations for broadmodifications for which there was no provision in the contract.Thecontract merely provided for a "yearly wage adjustment"; the modi-fications under consideration included not only a wage increase butgroup insurance, extra holidays, and the coverage of clerical em-ployees and department heads.The Board has held that where theparties during the term of the contract attempt to effect modifica-tionswhich are beyond the scope of the modification clause con-tained in the contract, the contract will be deemed opened, and arival representation claim otherwise prematurely presented in ad-vance ofthe normal expiration date of the contract will be consid-ered timely 4Accordingly, we find that the 1943 contract does notbar the instant proceeding.SeeMatter of The GlobeShipbuilding Company,57 N L R B. 1104 There is someevidence,moreover, that the parties intended the contract to terminate upon the cessa-tion of hostilities, as distinguished from the official declaration by the President or Con-gress that the War was terminatedCounsel for the Company, who assisted in draftingthe contract, testified that although there was no discussion of the meaning of the word"duration"at the time the contract was executed,itwas his intention in drafting theagreement to have it cover merely the period during which the United States was actuallyengaged in hostilities4Matter of Otsn Industries,Inc (Western Cartridge Company Division,East Alton, Illi-fuoas), 67 N. L R B 1043Cf.United States Vanadium Corporation,Pine Creek Unit,68N. L R. B. 389. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accord with an agreement of the parties,that all stock clerks, order pickers, packers, errand or delivery clerks,biller and porter employed by the Company, but excluding depart-ment heads,sales,bookkeeping, credit and office employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with HeinsheimerBros. Inc., New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding HEINSHEIMER BROS. INC.257those employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by IndependentEmployees Committee of Heinsheimer Bros. Inc., or by Local 65,Wholesale and Warehouse Workers Union, CIO, for the purposes ofcollective bargaining, or by neither.7 015^2-47--vol 69- IQ